IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-41004
                           Summary Calendar



LINETTE GLADIS ABREGO; LUIS GERARDO ABREGO,
In his own right and name and as next friend
to is minor daughter, Linette,

                                           Petitioners-Appellants,

versus

E.M. TROMINSKI, District Director, Immigration
and Naturalization Service; JANET RENO,
U.S. Attorney General; UNITED STATES OF AMERICA,

                                           Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. B-99-CV-1
                      --------------------
                          June 13, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Luis Abrego and his daughter, Linette, appeal the district

court’s dismissal of their 28 U.S.C. § 2241 petition, which

challenged the denial of Luis Abrego’s request to be paroled into

the United States pending a resolution of his appeal of his

removal order.    The Abregos argue that Luis Abrego was entitled

to a hearing on his request to be paroled into the country and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41004
                                  -2-

that the denial of his parole request constituted a due process

violation.

     Without regard to whether the Illegal Immigration Reform and

Immigrant Responsibility Act (IIRIRA) applies and prohibits

habeas review of the Abregos’ claims or whether the Abregos were

in custody for purposes of having standing to file habeas

petition, we note that the decision not to parole Luis Abrego

into the country was within the Attorney General’s discretion.

See 8 U.S.C. § 1182(d)(5).    Because it was a discretionary

decision, and given that Luis Abrego had already been deported

when he filed his parole request, the Abregos did not have a

procedural due process right to a hearing or a liberty interest

in Luis Abrego being paroled.    See Gisbert v. U.S. Atty. Gen.,

988 F.2d 1437, 1442-43 (5th Cir. 1993).     The district court’s

dismissal of the Abregos’ habeas petition is

AFFIRMED.